DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3,7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuyoshi PGPub 2020/00156896.
	Tsuchiya discloses, regarding claim 1, a sheet stacking device comprising: 
a guide unit (57) configured to receive a downstream end of a sheet conveyed in a sheet conveyance direction and guide the sheet downstream in the sheet conveyance direction (each element 57 guides the downstream end of the sheet as the sheet is ejected towards tray 52 by rollers 51); and 
a blower (56) configured to blow air toward the sheet guided by the guide unit, a region of the blower from which the air is blown being changeable in response to a size of the sheet (The region of the blower from which the air is being blown changes as a result of changing air volume, as discussed in at least ¶0085-0089.  Furthermore, blower openings 55b can open or close on the basis of sheet size, as discussed in at least ¶0090).
Regarding claim 2, wherein an amount of the air blown from the blower is changeable in response to a weight of the sheet guided by the guide unit (see at least ¶0085-0089).
Regarding claim 3, wherein the blower (56) includes multiple airflow generators, and wherein the region of the blower from which the air is blown is changeable by changing one or more of the multiple airflow generators to be driven (see at least fig.4-6, ¶0085-0089).
Regarding claim 7, a printing apparatus comprising: the sheet stacking device according to claim 1; and an image forming unit (14) disposed upstream from the sheet stacking device in the sheet conveyance direction and configured to perform printing on the sheet (fig.1).

5.	Claims 1,7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephan USP 5,816,155.  
	Stephan discloses, regarding claim 1, a sheet stacking device comprising: 
a guide unit (22) configured to receive a downstream end of a sheet conveyed in a sheet conveyance direction and guide the sheet downstream in the sheet conveyance direction (see at least fig.1); and 
a blower (15) configured to blow air (24) toward the sheet guided by the guide unit, a region of the blower from which the air is blown being changeable in response to a size of the sheet (see at least C8/L32-35).
Regarding claim 7, a printing apparatus comprising: the sheet stacking device according to claim 1; and an image forming unit (20,20’) disposed upstream from the sheet stacking device in the sheet conveyance direction and configured to perform printing on the sheet (fig.1).

6.	Claims 1,3,7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miwa et al. PGPub 2009/0166958.
	Miwa discloses, regarding claim 1, a sheet stacking device comprising: 
a guide unit (7) configured to receive a downstream end of a sheet conveyed in a sheet conveyance direction and guide the sheet downstream in the sheet conveyance direction (fig.1); and 
a blower (11) configured to blow air toward the sheet guided by the guide unit, a region of the blower from which the air is blown being changeable in response to a size of the sheet (see at least ¶0080).
Regarding claim 3, wherein the blower (11) includes multiple airflow generators (21), and wherein the region of the blower from which the air is blown is changeable by changing one or more of the multiple airflow generators to be driven (see at least ¶0080).
Regarding claim 7, a printing apparatus comprising: the sheet stacking device according to claim 1; and an image forming unit (1,2) disposed upstream from the sheet stacking device in the sheet conveyance direction and configured to perform printing on the sheet (fig.1).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stephan USP 5,816,155 in view of Miwa et al. PGPub 2009/0166958.
Stephan discloses substantially all the limitations of the claims (see ¶5), and further discloses the device wherein the guide unit including an endless belt (22) configured to circumferentially rotate and wherein the blower (15) is in a loop of the endless belt (fig.1), but does not expressly disclose the device further comprising a holder holding the blower, wherein the holder is configured to move in a direction perpendicular to the sheet conveyance direction.
Miwa teaches the device further comprising a holder (21a) holding the blower (21), wherein the holder is configured to move in a direction perpendicular to the sheet conveyance direction (fig.6, ¶0091-0092).
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide a holder holding the blower, wherein the holder is configured to move in a direction perpendicular to the sheet conveyance direction, as taught by Miwa, in the device of Stephan, for the purpose of providing an optimal flow suitable for the size of the material (¶0093).

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuyoshi PGPub 2020/00156896 (Stephan USP 5,816,155 or Miwa et al. PGPub 2009/0166958) in view of Herrmann USP 9,821,978.
Tsuyoshi discloses substantially all the limitations of the claims (see ¶4-6), but does not expressly disclose the limitations of claim 6.
Herrmann teaches wherein the blower includes: an opposing member having an opening through which the blower blows the air; and a shutter (60) facing the opposing member, the shutter configured to open and close the opening (fig.2).
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the blower with an opposing member having an opening through which the blower blows the air, and a shutter facing the opposing member, the shutter configured to open and close the opening, as taught by Herrmann, in the device of Tsuyoshi (or Stephan or Miwa), for the purpose of effectively guiding sheets onto a pile regardless of sheet size (see at least C3/L61-C4/L31).

Allowable Subject Matter
10.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hatano et al. (USP 9,511,965) discloses a sheet stacking device comprising a blower including multiple airflow generators (55) which change the blowing area in accordance with a size of the conveyed material (see at least C7/L17-20).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        11/4/2022